— Appeal by defendant, as limited by his motion, from a f sentence of the County Court, Nassau County (Harrington, J.), imposed August 17,1982, upon his conviction of criminal sale of a controlled substance 1 in the fifth degree, on a plea of guilty, the sentence being an indeterminate I term of imprisonment of one to three years. Sentence modified, as a matter of I discretion in the interest of justice, by reducing it to a term of 60 days’ , imprisonment and five years’ probation. The sentence of imprisonment shall 5 be a condition of and shall run concurrently with the sentence of probation. As t so modified, sentence affirmed and case remitted to the County Court, Nassau County, to fix the terms and conditions of probation and for further proceedings pursuant to CPL 460.50 (subd 5). The sentence was excessive to the extent indicated. Mangano, J. P., Gulotta, Weinstein and Brown, JJ., concur.